Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 04/28/2021.
Claims 1-16 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of prior U.S. Patent No. US11023276 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: See the claims 1-19 in the US patent and comparing to the claims 1-16 of the current application:
Claims 1-16 of current application and claims 1-19 in the US patent above are compared as below:
-Current Claims 1-8:
Claims in Current Application
Claims in Patent No. US11023276 B2
1. A method for defect detection, comprising:










receiving data packets according to a task order, wherein the data packets comprise a first data packet and a second data packet, and the task order indicates an order of generating the data packets and the task order indicates a correlation between the first data packet and the second data packet;

associating first tags with the first data packet;
associating second tags with the second data packet; and





in response to the second tags being associated with the second data packet and identifying that the first data packet and the second data packet are correlated:






generating a combined data packet including the first data packet and the second data packet; and
performing a processing on the combined data packet in accordance with the first tags or the second tags, wherein at least one of the first tags or the second tags specify the processing to be performed to the combined data packet.

---------------------------------------------
2. The method of claim 1, wherein the first data packet includes first image data and the second data packet includes second image data.

3. The method of claim 2, wherein the processing on the combined data packet comprises: comparing the first image data and the second image data.


4. The method of claim 1, wherein at least one of the first or at least one of the second tags is assigned based on the correlation.



-------------------------------------------------
5. The method of claim 1, wherein the first data packet and the second data packet each comprises respective image data generated by capturing an image of a detection area of a wafer.
------------------------------------------------------



6. The method of claim 1, further comprising:
updating the first tags associated with the first data packet after performing the processing to the combined data packet.
---------------------------------------------------
7. The method of claim 1, wherein the processing comprises a procedure to be executed and a related data packet associated with the procedure.
------------------------------------------------------
8. The method of claim 1, further comprising:
assigning third tags to a third data packet; and
based on a determination that the third tags specify that some processing is to be performed to the third data packet by itself, performing the some processing to the third data packet in accordance with the third tags.

1. A method for defect detection, comprising:

generating, by an image scanning device, data packets according to a task order;
wherein the data packets comprise a first data packet and a second data packet,
wherein the task order indicates an order of generating the data packets and the task order indicates that the first data packet and the second data packet are to be compared for defect detection;
receiving, by a processor, the task order;
receiving, by the processor, the first data packet, wherein the first data packet comprises first image data;
[[receiving, by the processor, the second data packet, wherein the second data packet comprises second image data;]]

associating, by the processor, first tags with the first data packet according to the task order;
receiving, by the processor, the second data packet, wherein the second data packet comprises second image data;
associating, by the processor, second tags with the second data packet according to the task order; and

comparing the first tags to the second tags to determine whether the first data packet and the second data packet are to be compared;
in response to the comparing indicating that the first data packet and the second data packet are to be compared according to the task order:
generating a combined data packet including the first data packet and the second data packet; and
performing a processing on the combined data packet in accordance with the first tags or the second tags by comparing the first image data and the second image data, wherein at least one of the first tags or the second tags specify the processing to be performed to the combined data packet.
----------------------------------------------------
From claim 1: generating, by an image scanning device, data packets according to a task order;


From claim 1: performing a processing on the combined data packet in accordance with the first tags or the second tags by comparing the first image data and the second image data,

From claim 1: wherein the task order indicates an order of generating the data packets and the task order indicates that the first data packet and the second data packet are to be compared for defect detection;
------------------------------------------------
8. The method of claim 1, wherein the first data packet and the second data packet each comprises respective image data generated by capturing an image of a detection area of a wafer.
------------------------------------------------------



7. The method of claim 1, further comprising:
updating the first tags associated with the first data packet after performing the processing to the combined data packet.
-----------------------------------------------
6. The method of claim 1, wherein the processing comprises a procedure to be executed and a related data packet associated with the procedure.
-----------------------------------------------------
4. The method of claim 1, further comprising:
assigning third tags to a third data packet; and based on a determination that the third tags specify that some processing is to be performed to the third data packet by itself, performing the some processing to the third data packet in accordance with the third tags.




-Claims 9-15, and independent claim 16 recite the methods that have the claimed recitations functioned in the similar manner of the current method claims 1-8. They would be compared in the method claims of the US patent with the matching limitations in accordance to the table above.
Thus, Claims 1-16 recite correspondingly the claimed recitations 1-19 as in the US Patent. The Current Claimed invention is modified, with covering the claims in the US patent in the broadest manner. They are both functioned to perform the combining the packets from task order of packets.
Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to extend the coverage of the US Patent in the manner of the current claims, and retaining the combining packet functionality.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raman, USPAT. No. US 7096272 B1 (Submitted in IDS, receipt date 04/28/2021), in view of Yan et al., “A Packet Property-Based Task Scheduling Policy for Control Plane OS in NP-Based Applications”, 2005, Springer-Verlag, pp.85-95.
As per Claim 1:  Raman discloses, 

1. A method for defect detection, comprising:

receiving data packets [according to a task order] (Figs. 1-2, esp. Fig. 1: 170 packets of stream data ), wherein the data packets comprise a first data packet and a second data packet, [and
the task order ]indicates an order of generating the data packets, and [the task order] indicates a correlation between the first data packet and the second data packet (Figs 1, 2, 3, 4, esp. Fig. 1: 170-1, 170-2,…, 170-N, and esp. for Fig. 2, col. 10:46-52: “In step 201, the packet pool controller identifies at least two packets of stream data (e.g., 170-1, 170-2 and so forth) that are destined (i.e., that are to be routed towards) a common location within the computer network 105. In the example in FIG. 1, that common location happens to be the client computer system 130.”
col. 4:48-54: “In still another embodiment, the steps of detecting a first packet and detecting a second packet occur in relation to each other within a pooling time window Such that the step of forming a pooled packet forms a pooled packet from only those packets that arrive within the pooling time window and that are destined towards a common location in the computer network.”, and Fig. 6, reference # 305 and 305);

associating first tags with the first data packet; associating second tags with the second data packet (Fig.4 shows 170-1 T1, ..170-n TN,  the index 1,2,.. N meet the “tags”, or each packet 170-i is associated with a relative time Ti, presenting arrival time); 
and
in response to the second tags being associated with the second data packet and identifying that the first data packet and the second data packet are correlated:
(i.e. col. 4:48-54: “In still another embodiment, the steps of detecting a first packet and detecting a second packet occur in relation to each other within a pooling time window Such that the step of forming a pooled packet forms a pooled packet from only those packets that arrive within the pooling time window and that are destined towards a common location in the computer network.”);
generating a combined data packet including the first data packet and the second data packet (Fig.1 and col.9:48-63, esp. “two or more representations of the packets of stream data 170 may be
combined into a single pooled packet of stream data 180” ); and

performing a processing on the combined data packet in accordance with the first tags or the second tags, wherein at least one of the first tags or the second tags specify the processing to be performed to the combined data packet.
(Fig. 6: reference 306 and 307, i.e. First packet in #300, and Next packet, i.e. second, or third...etc., having relations based on #303,304,305, then the first packet and net detected packets are combined)

In the recitation, 
receiving data packets according to a task order, wherein the data packets comprise a first data packet and a second data packet, and the task order indicates an order of generating the data packets, and the task order indicates a correlation between the first data packet and the second data packet,…
The limitation is directed to receiving data packets, with the two of first data packet and second data packet, 
Raman discloses packets 170-1,..,N and identifying packets that would be related to combine in accordance to Fig. 1, and Fig. 4. Fig. 4 and Fig. 6 shows a process that perform the combination.
In the computing art, a process to something must be coded, and controlled by tasks.
Raman does not mention “task-order” in receiving the data packets, and indicating an order of generating the data packets and a correlation between the first data packet and the second data packet., but rather show receiving, indicating an order  of the generation, and show the packet combination with the correlation in accordance of the process, especially, the process of Fig. 6.
Yan discloses Task-order (See Fig. 1, in p. 89). Yan show Task list is assigned in control plane- a part of communication network for control how data is sent/received/processed, etc. - 
It would be obvious to an ordinary of skills in the art before the effective filing of the invention to combine the teaching packet combination of Raman and the teaching the task-order for scheduling the packets of Yan for conforming to the packet processing in computing devices that relating to transmitting data. The combination would yield results predictable because task-order is the part of packet processing. 

As per Claim 16: Claim 16 recites a method and the method has the claimed recitation functioned in the similar manner to claim 1. Claim 16 replaces first code and second code for “task-order”. The rejection of the claim is applied with the same rationale above of claim 1 with Yan’s Task-order for first code and second code.

As per Claim 2: Regarding,
2. The method of claim 1, wherein the first data packet includes first image data and the second data packet includes second image data (See Raman, Fig. 4, packets are streaming Application).

As per Claim 3: Regarding,
3. The method of claim 2, wherein the processing on the combined data packet comprises:
comparing the first image data and the second image data.
(See Raman, Fig. 6, #303, 304, 305 has the means for comparing)

As per Claim 4: Regarding,
4. The method of claim 1, wherein at least one of the first or at least one of the second tags is assigned based on the correlation (See Raman Fig 6: ).
As per Claim 6: Regarding,
6. The method of claim 1, further comprising: updating the first tags associated with the first data packet after performing the processing to the combined data packet.
(See Raman, Fig. 6, is a packet processing, and transmit the pooled packet is ‘after performing the processing to the data packet’, and update is read as repeat for next packet)

As per Claim 7: Regarding,
7. The method of claim 1, wherein the processing comprises a procedure to be executed and a related data packet associated with the procedure.
(See Raman, Fig. 1 is a process performed by packet pooled controller code, and see col. 12:55-65, “the packet pool controller process 142 (represented in FIG. 1 generally as the packet pool controller 140) represents one or more portions of the logic instructions of the packet pool controller application 141 while being executed or otherwise performed on, by or in the processor”; portions of the logic instructions are procedures)

As per Claim 8: Regarding,
8. The method of claim 1, further comprising:
assigning third tags to a third data packet; and
(Raman: either i from 3,4…N in 170-I Ti)
based on a determination that the third tags specify that some processing is to be performed to the third data packet by itself, performing the some processing to the third data packet in accordance with the third tags.
Raman: See packet combination in Fig. 4 , and by explaining of combination in Fig. 6, obtaining packet routing. Fig. 6 covers the logic that, after perform the combination in #306,  assumed a third data packet arriving and reference #304 is specified with NO. 
Raman does not show “processing the some processing to the third data packet”.
Yan further discloses  “processing the some processing to the third data packet” (See Yan Fig. 1 with task list and each of the task in the list is mapped to packet order. 

It would be obvious to an ordinary of skills in the art before the effective filing of the invention to combine the further teaching packet task list of Yan in to the third packet as in the packet 170-1,2,..N of Raman for conforming to the packet processing in computing devices. 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raman, USPAT. No. US 7096272 B1 (Submitted in IDS, receipt date 04/28/2021) in view of Yan et al., “A Packet Property-Based Task Scheduling Policy for Control Plane OS in NP-Based Applications”, 2005, Springer-Verlag, pp.85-95, and further in view of Sakai et al., “Defect Detection Method Using Statistical Image Processing of Scanning Acoustic Tomography”, 9-2016, IEEE, pp. 293-296.
As per Claim 5: Regarding,
5. The method of claim 1, wherein the first data packet and the second data packet each comprises respective image data generated by capturing an image of a detection area of a wafer.
Raman and in view or Yan disclose the above image limitation because data is received in streaming, and data covers any types including image, but 
Raman does not disclose the packets are  “generated by capturing an image of a detection area of a wafer”. 
Sakai discloses “generated by capturing an image of a detection area of a wafer” (See Fig. 5, p. 295) .
It would be obvious to an ordinary of skills in the art before the effective of the invention filing to combine the data packets of Raman in view of Yan, and the data image generated from scanning image for detecting defect in wafers of Sakai ;  the combination would yield results predictable for an association of image obtaining because packet is comprising data and data includes images generated in any from any devices, when processed in computing device it must comply data format, in this manner it is data packet for transmission. 




Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al., “Defect Detection Method Using Statistical Image Processing of Scanning Acoustic Tomography”, 9-2016, IEEE, pp. 293-296, in view of Raman, USPAT. No. US 7096272 B1 (Submitted in IDS, receipt date 04/28/2021) and further in view of Yan et al., “A Packet Property-Based Task Scheduling Policy for Control Plane OS in NP-Based Applications”, 2005, Springer-Verlag, pp.85-95.
As per Claim 9: Sakai discloses, 
9. A method, comprising:
receiving first imaging data of a first detection area;
(See A. in p. 293-294,  an image at the same position (x,y) of many chips  is scanned Fig.1) 
assigning at least one first code to the first imaging data;
storing the first imaging data until a correlated imaging data is identified;
(The image of the chip as in Fig. 1 for Material 2)

receiving second imaging data of a second detection area;
assigning at least one second code to the second imaging data;
(The image of the chip as in Fig. 1 for Material 1, referred as median R(x,y))
identifying, in a task order, that the second imaging data is the correlated image data;

Regarding,
combining, to form a combined data packet, the first imaging data and the second
imaging data;
identifying, in the task order, a processing task to be performed on the combined data
packet; and
performing the processing task on the combined data packet.
The Fig. 1 identified a defect area by combining the reflection echo scanning image of the material 1 and material 2 at the defected area. 
But does not use the combining material 1, and material 2 as (1) to form a combined data packet.
But does not (2) identifying, in the task order, a processing task to be performed on the combined data packet;
But does not (3) performing the processing task on the combined data packet.
	Raman discloses (1) “to form a combined data packet” (see Raman, Fig.1 and col.9:48-63, esp. “two or more representations of the packets of stream data 170 may be combined into a single pooled packet of stream data 180” );
	Raman discloses (2) )  identifying, [in the task order], a processing task to be performed on the combined data packet;( See Raman, Figs. 4, 6)
	Raman discloses (3)  performing the processing task on the combined data packet. (See Raman, Fig. 4 with Processor 113)
	The deficiencies of (1) (2) (3) in Sakai are shown from the common communication network when image data is processed by the computer to send it to a communication network.  Sakai is moot with the packets simply it is at exposed level. It would be processed in packets when scanned images are utilized under computers and network communications discussed in Raman.
Therefore, it would be obvious to an ordinary of skill in the art before the effective filing of the invention to combine the detect defect of wafers with scanning images of Sakai, and the data packet processing of Raman, the combination would be obvious for only conforming to the packet processing when utilized under computers and communication networks.
	Particularly, Raman, in identifying the processing task as of Fig. 6, does not mention  task-order. 
	Sakai and Raman do not assigning the first code and assigning at least one second code, and task order,  when assigning the image, and processing the image. 
	
Yan discloses assigning the first code (Fig. 1, p. 89, e.g. task list , Task 1) and assigning at least one second code (Fig. 1, p. 89, e.g. task list , Task 2 or any > 2), and task order (Fig. 1, task list and Task i , i=1, 2,3,…,N),  when image is processed in a data plan – Data plan is a term used commonly in data transmission for processing data (See Yan’s Introduction, p. 85) . 
It would be obvious to further combine the teaching of Sakai for obtaining image in identifying wafer defect and of Raman for processing the image in network transition, and further with Yan with packet scheduling with assigning code and task. The further inclusion of Yan to Sakai and Raman would be for conforming to packet processing especially for it structure when used to stored in buffers for transmission. It is for requirement of computing.   

As per Claim 10: Regarding,
10. The method of claim 9, wherein the combining to form the combined data packet
comprises: comparing the first image data and the second image data.
In the manner of pixels processed by scanning, Sakai shows S(x,y) and R(x,y) are combining and comparing in Fig. 5, p. 295.

As per Claim 11: Regarding,
11. The method of claim 9, wherein at least one of the first or at least one of the second tags
is assigned based on the correlation.
In the manner of pixels processed by scanning, Sakai shows S(x,y) and R(x,y) as are as the tags, identified for the position of a scanning location image in the wafer layers as given as S1,..SN, and R in Fig. 5.

As per Claim 12: Regarding,
12. The method of claim 9, wherein the first data packet and the second data packet each
comprises respective image data generated by capturing an image of a detection area of a wafer. See Sakai, Fig. 5, p. 295, with S(x,y) and R(x,y) functioned as data packets when captured from scanning device.

As per Claim 13: Regarding,
13. The method of claim 9,  Sakai does not 
further comprising: updating the first tags associated with the first data packet after combining to form the combined data packet.
Raman and Yan disclose, updating the first tags associated with the first data packet after combining to form the combined data packet (See Raman Fig. 6, it is a packet processing, and transmit the pooled packet is ‘after performing the processing to the data packet’, and update is read as repeat for next packet as in Fig. 4, with 1A for combining T1, T2, and T3; and Yan in Fig. 1 with task list mapped to task-i) 

It would be obvious to an ordinary of skills before the effective filing of the invention, to further combining the teaching of Sakai, and with updating tags of packet combination in Raman and Yan for conforming to the packet processing requirement when there is a reduce in the packet sequence.

As per Claim 14: Regarding,
14. The method of claim 9, wherein the processing comprises a procedure to be executed and
a related data packet associated with the procedure.
Sakai does not disclose comprises a procedure to be executed.
Raman and in view of Yan disclose  comprises a procedure to be executed and a related data packet associated with the procedure  (See Raman Fig. 1 is a process performed by packet pooled controller code, and see col. 12:55-65, “the packet pool controller process 142 (represented in FIG. 1 generally as the packet pool controller 140) represents one or more portions of the logic instructions of the packet pool controller application 141 while being executed or otherwise performed on, by or in the processor”; portions of the logic instructions are procedures, and Yan task-list in Fig.1)
It would be obvious to an ordinary of skills before the effective filing of the invention, to further combining the teaching of Sakai, and with procedure execution in Raman and Yan for conforming to the packet processing requirement.


As per Claim 15: Regarding,
15. The method of claim 9, 
Sakai does not disclose, 
further comprising:
assigning third tags to a third data packet; and
based on a determination that the third tags specify that some processing is to be
performed to the third data packet by itself, performing the some processing to the third data
packet in accordance with the third tags.

Raman and Yan discloses, 
assigning third tags to a third data packet; and
(Raman either i from 3,4…N in 170-I Ti)
based on a determination that the third tags specify that some processing is to be performed to the third data packet by itself, performing the some processing to the third data packet in accordance with the third tags. (Raman in Fig. 4 , and by explaining of combination in Fig. 6, obtaining packet routing. Fig. 6 covers the logic that, after perform the combination in #306,  assumed a third data packet arriving and reference #304 is specified with NO. 
Yan discloses  “processing the some processing to the third data packet” (See Yan Fig. 1 with task list and each of the task in the list is mapped to packet order.)) 

It would be obvious to an ordinary of skills in the art before the effective filing of the invention to combine the teaching of Sakai, and with packet processing in Raman and Yan for conforming to the packet processing requirement.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
September 10, 2022

/Ted T. Vo/
Primary Examiner, Art Unit 2191